Title: To Benjamin Franklin from Penet, 11 March 1777
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
nantes le 11. mars 1777.
Mr. rumcay porteur de la presante est partie ce jour pour cerandre [se rendre] a paris avec le capt. hammond arrivant dans ce port expedie par le committé secret de philadelphie a baltimore avec des lettres pour vous Mr. Deane et Lée; nous esperons qu’il vous serat parvenus heureusement et nous attandons vos ordres et son retour pour l’expedier ausitot avec les munitions qui nous sont demandé.
Je ne vous informme d’aucunne nouvelle venant du continant en etant instruit ausi bien que moy. J’auréz l’honneure de vous dire seulement que toutes vos operations qui nous sont confié tant du Congré que des provinces sont executé avec toutes l’exactitude posible et j’ausse me flatter que lorsqu’elles vous seront connus plus particulierement elles me meritterons de plus en plus votre confiansce.
M. Th. morris depuis qu’il ai liée d’affairre avec moy tiens la conduite la plus reculliere il s’occupe du matin au soir aux affaires publicques desquelles il ai chargé et je panse qu’il vous donne un compte exacte de tous ce qui ce passe a ce sujet.
Vous auréz etté informmé sans doute de la vante des prices conduit a loriand par le Capt. Wilkes. Je me suis randue a loriand avec Mr. morris pour cette operation nous avons conduit l’affaire avec la prudansce et discrestion la plus grande. J’ay l’honneur d’etre avec un profond respect, Monsieur, votre tres humble et tres obeisant serviteur
P: Penet
Au noble Docteur Francklin
 
Addressed: Au noble / Docteur Francklin / A paris
Notation: Penet, Nantes 11 Mars 77
